Citation Nr: 1220822	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  10-19 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran had active service from July 1962 until October 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for hypertension.  

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in November 2011.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hypertension was caused, exacerbated, or aggravated by his service-connected diabetes mellitus and peripheral neuropathy.

In April 2009, the RO received a VA Form 21-4142 from the Veteran.  The Veteran indicated that he was receiving treatment for his hypertension from Dr. K.G. and authorized VA to obtain the medical records associated with that treatment.  The record does not indicate that the RO ever attempted to obtain those records and they are not associated with the claims file.  VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO should attempt to obtain those private medical records and also document all of its attempts to procure those authorized records in the claims file.  Additionally, if the RO is unable to obtain any private medical records identified by the Veteran, the RO should provide a notation to that effect in the claims file and inform the Veteran and his representative of any such problem.  

Additionally, at the November 2011 hearing, the Veteran's private attorney stated that they would be submitting a medical opinion and requested to hold the case open.  The Judge held the case open for a period of 30 days however no additional evidence was submitted.

Furthermore, any VA medical records not already associated with the claims file should be obtained for review.  The last VA medical records obtained from the VA medical center in Huntington were from February 2010 and the record indicates that the Veteran receives continuing treatment from that facility.

The Veteran received two VA examinations for his hypertension.  In the March 2009 VA examination report, the examiner opined that the hypertension was of the essential type and not caused by or related to his diabetes.  The examiner further noted that hypertension was not aggravated by his diabetes as his renal function remained normal.  

In the April 2009 VA examination report, the examiner opined that although the essential hypertension and diabetes developed at approximately the same period in time, there is no cause and effect. The examiner also found that there was no evidence of aggravation of the Veteran's hypertension by his diabetes with no diabetic nephropathy.   

Although the VA examiners reached the same conclusions, a more complete explanation is necessary as to the conclusions.  The RO should request an addendum opinion to provide a more complete explanation of the medical principals used in reaching this conclusion.  

 Accordingly, the case is REMANDED for the following actions:

1.  The RO shall attempt to obtain the private medical record from Dr. K.G., identified by the Veteran in the April 2009 VA Form 21-4142.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  The RO shall request and obtain any VA medical records not already associated with the claims file, including records from February 2010 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3.  After the requested medical records have been 
associated with the claims file, the RO shall request 
a medical opinion addendum.  The VA examiner should 
provide a more complete explanation as to the likelihood 
that there is an etiological relationship between the
claimed hypertension and the service-connected diabetes
mellitus to include whether the Veteran's hypertension
is worsened or exacerbated by the service-connected
diabetes and peripheral neuropathy.  The examiner 
should include a complete discussion of the medical
principals used in forming his respective opinion.  
If the examiner finds that hypertension was aggravated
beyond the natural progression of the disorder by the
diabetes mellitus, the examiner should also opine as 
to the extent it was aggravated beyond the natural 
progression of the disorder, if possible.

The examiner is requested to render opinions addressing each of the following questions: 

a)  Is it at least as likely as not (50% probability or greater) that hypertension was caused, exacerbated, or aggravated by the Veteran's service-connected diabetes mellitus?   

If the examiner finds that hypertension was aggravated by diabetes mellitus, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.	

For purposes of the opinion being sought, the examiner should specifically consider the following:

	any VA medical records, private medical records, and medical treatise evidence of record; and

	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  

4.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


